Appeal from the Supreme Court of Michigan.

Per Curiam:

The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed for reason that the judgment sought here to be reviewed is based upon a non-federal ground adequate to support it. Bell Tele*696phone Co. v. Van Dyke, 296 U. S. 533; Enterprise Irrigation District v. Canal Co., 243 U. S. 157, 162, 165; Hale v. Lewis, 181 U. S. 473, 479, 480; Eustis v. Bolles, 150 U. S. 361, 368, 370.
Messrs. Henry B. Graves and Mark L. Rowley for appellant.
Mr. Jason L. Honigman, with whom Messrs. Alex J. Groesbeck and A. W. Sempliner were on the brief, for appellee.